Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the claims filed 04/05/2018. 
Claims 1-20 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 04/05/2018 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2014/0365403 to Demuth
[0012] In a third exemplary aspect, also described herein is a method including, for a software-implemented prediction tool configured to predict a user-specified target attribute for a partially-executed event sequence on a basis of a prediction model learned from a set of training data, the set of training data comprising historical data for completed event sequences, receiving inputs from a user of the prediction tool that indicate which attributes to one of add and delete from data of the set of training data for the prediction model. Input data to be used for determining a prediction probability value of the user-specified target attribute is automatically edited to add or delete attributes and their associated values, based on these inputs for adding or deleting of attributes of the training data. 

US 2015/0371141 to Yeon

 [0078] When deducing a rank, which may be considered as a degree of confidence of an event class according to splitting criteria, from training data or when estimating a probability of the event class, if a data set has a great 

US 2019/0102681 to Roberts
Description of Disclosure - DETX (76):
[0079] In some instances, a model can be trained using a data set that reflects previous events (e.g., trajectories through a same or different communication decision tree and/or other indication of an event sequence) and is augmented with new data. The new data may have recently become available (e.g., via newly received form input or metadata detection) but may correspond to a variable type estimated to be static or predictably changing. For example, if a user's age is identified at time X, the user's age at time X-3 years can be calculated, while an accuracy of a retrospective estimate of an interest or location variable over an extended time period may be less reliable. The training can then determine whether various attributes represented in the new data was predictive of whether particular events were going to occur. 

Description of Disclosure - DETX (91):

   [0094] In some instances, one of the paths can be identified as a default path. Trajectories may then generally be routed to the default path unless (for example) a machine-learning model predicts that another path will have at least a threshold degree of greater probability of resulting in the target outcome, traversal through another path will produce additional data for the path that is of a threshold value (e.g., as indicated by a predicted improvement in confidences of subsequent predictions), etc. In some instances, whether a default path is selected depends on a confidence associated with a probability of the target outcome occurring (e.g., unless it is predicted that another path has at least a 60% probability of resulting in a target outcome and that the probability has a confidence of at least 50%). 

US 2019/0378049 to Widmann
[0126] In yet another example of the label engine, the label engine may send transaction data to the machine learning model to determine whether to expand or adjust a feature vector to obtain more precise predictions of outcomes. A feature vector, as illustrated in FIG. 7, assists the machine learning system 700A to obtain more precise analysis and predictions of the classification attribute to assign to a node in the graph. The label engine may also assign a value to the classification attribute of a node. In one example, the feature vector is an n-dimensional vector of numerical features that represent an entity in a graph. The feature vector may comprise features including one or more of the following features: a hardware identifier assigned to the device originating the transaction data, a phone number (or AM) corresponding to the device originating the transaction data, a unique identifier assigned to a cookie corresponding to the transaction data, an email address, the email domain or subdomain, a screen resolution of the device, the IP address of the device, the internet service provider (ISP) of the device, the unique vendor identifier of the device, the name of the device, the SSID of the network to which the device was connected, a unique device fingerprint generated using a proprietary or non-proprietary algorithm, whether the device accepts encoding (e.g., gzip deflate), the geography (e.g., longitude, latitude) of the device, the city/state of the device, the zip code of the device, or another feature associated with the transaction data or the user. For example, another feature of the feature vector may be the employer of the user (e.g., account holder). As such, as other account holders are added that share the same employer (or employer information), then they may be associated by the machine learning system. Feature vectors facilitate processing and statistical analysis because in some examples, the machine learning systems are based on numerical representations of corresponding items. Then the feature vector is coupled to weights using a dot product to construct a linear predictor function that may be used to determine a score (e.g., a confidence score) for making a prediction. In addition, feature construction techniques may be used to increase the accuracy and/or understanding of a feature vector. Through feature construction, a set of new features may be created and added to the feature vector using constructive operators on the existing set of features. Moreover, with the transaction data 708 and historical data 710 being voluminous, a feature vector assists in making the machine learning systems 700A, 700B, 700C more efficient by reducing the number of parameters separately analyzed by the machine learning system. 

US 2013/0060482 to Sikora
[0106] A comparison of a read of unknown origin against a sequencing key may be done in various ways depending on the format of the signals. The comparison may be done in "base-space" format (e.g., using a series or vector of nucleotide designations such as A, C, G, and T that correspond to the series of nucleotide species that were flowed and incorporated). The comparison may also be done in "flow-space" format (e.g., using a series or vector of zeros and ones representing a non-incorporation event (a zero, "0") for a given nucleotide flow or a nucleotide incorporation event (a one, "1") for a given nucleotide flow). Thus, in flow-space format, the nucleotide flow order and whether and how many non -events and events occurred for any given nucleotide flow determine the flow-space format series of zeros and ones, which may be referred to as the flow order vector. (Of course, zeros and ones are merely convenient representations of a non-incorporation event and a nucleotide incorporation event, and any other symbol or designation could be used alternatively to represent and/or identify such non-events and events.) Also, a homopolymer region may be represented by a whole number greater than one, rather than the respective number of one's in series (e.g., one might represent a "T" flow resulting in an incorporation followed by an "A" flow resulting in two incorporations by "12" rather than "111" in flow-space). 


US 2007/0118498 to Song
 [0054] Referring now to FIG. 1, an exemplary block diagram of a general community-based dynamic data analysis approach 100 is provided, according to at least one embodiment of the present invention. A data set 105 to be analyzed may be provided. The data set may be data maintained in an electronic form on a computer or computer network, for example, information related to products, services, news, research, books, etc. and may include documents, click streams, user/entity biographical information, etc. A feature extraction/extractor 110 may be coupled to the data set 105, and may extract various features from the data. These features may include, for example, key information related to the items of interest and the user/entity for which an inference, prediction, or conclusion may be developed. For example, in the particular application of providing a recommendation of various documents a user/entity may be interested in reviewing, the features extracted may include a group of words from the abstracts and titles of various documents that help describe the content of the documents, the authors name, relationship or collaboration of authors, the date of publication of the document, an identifier of the source of the document (e.g., organization that published the document), information of how often and when the document has been accessed, the click stream history for a user/entity, identifier for any association to which a user/entity is a member, background of a user/entity, etc. 

US 2010/0082400 to Bagherjeran
[0023] First classifier subsystem 202 employs a machine learning classifier that filters out the majority of the filtered click events by selectively filtering out repeat clicks, e.g., similar click events occurring within some period of time of a corresponding previous click event. The similarity between click events may be identified with reference to a number of click event features including, for example, user ID, session ID, search ID, IP address, etc. Operation of this subsystem is based on the notion that similar click events spaced closely in time are likely to be fraudulent. However, in contrast with previous approaches, the manner in which subsystem 202 is implemented takes into account that some apparently repeat click events occurring close in time may be valid events, and further that the likelihood that a repeat click event is valid increases with time elapsed from the previous similar click event. Thus, although subsystem 202 may depend to some degree on the time between similar click events, it does not rigidly apply a time-based rule like previous classifiers.

The prior art of record (Demuth in view of Jeon, Roberts, Widmann, Sikora, Song and Bagherjeran) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... generating, using the historical user features, a training data set comprising feature vectors each labeled with an outcome of a historical requested event, each feature vector comprising a value for each of the plurality of historical user features; adding, to a decision tree, by calculating, using the training data set, a plurality of feature relevance metrics for the plurality of historical user features: internal nodes corresponding to a subset of the plurality of historical user features, branches corresponding to the values of the subset of the plurality of historical user features, and leaf nodes each corresponding to an outcome of the historical requested event ...” and similarly recited in such manners in other independent claims 8 and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-20 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193